[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1660

       INSTITUTO DE EDUCACION UNIVERSAL CORP., ET AL.,

                    Plaintiffs, Appellees,

                              v.

               U.S. DEPT. OF EDUCATION, ET AL.,

                    Defendants, Appellees,
                                         

                      ANGEL RUIZ RIVERA,

                    Plaintiff, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]

                            Before

                   Boudin, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Angel Ruiz Rivera on brief pro se.
   Frank W. Hunger, Assistant Attorney General, Guillermo Gil,
United States Attorney, and Barbara C. Biddle, Attorney, Appellate
Staff, on brief for appellees.

APRIL 21, 1999

          Per Curiam.    Upon careful review of the record and
the briefs, it clearly appears that this appeal presents no
substantial issue.  Given that the district court fees already
had been paid and that appellant's motion for in forma pauperis
status did not refer to any appeal, nor was there any
appealable order at that time, the motion was frivolous.  This
appeal is likewise frivolous.  
          The order is affirmed, and the appeal is dismissed. 
See 1st Cir. Loc. R. 27.1.

                           -2-